DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance: Based on an updated search of the subject matter seen in claims 12 and 15 no new cited art has been found that better teaches the subject matter previously seen in Basso showing the specifics of the connection between the API call and the creation of the account creation request comprises that at least one of the API calls was registered by the fronted component during a predefined period of time after the account generation request war generated.  Also that no new cited art found that is better than Daniel for teachings the applying the updated API call sequence model to a previous account creation request including at least the received account creation request.  Thus these associated subject 

“(B) If the Board or court affirms a rejection against an independent claim and reverses all rejections against a claim dependent thereon, after expiration of the period for further appeal, the examiner should proceed in one of two ways:
(1) Convert the dependent claim into independent form by examiner’s amendment, cancel all claims in which the rejection was affirmed, and issue the application; or…”

This is an example of this application where the board affirms the rejection of the independent claims and reverses the rejections against claims 12 and 15 thus an amendment appears below where the subject matter associated with those claims are incorporated into an independent format and the remaining claims which were not reversed are canceled
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-22 are allowed.

In the claims

(Canceled) 
(Canceled)
(Canceled)
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled)
(Canceled)
(Canceled)
(Canceled) 
(New) A method comprising:
receiving, in a computer system, an account creation request for a social media platform, the account creation request created and sent to the computer system using a frontend component;
receiving, from the frontend component, an application programming interface (API) call sequence associated with the account creation request, the API call sequence made to an API of the frontend component and reflecting API calls registered by the frontend component creation of the account creation request, and timings of the registered API calls, wherein the connection between the API calls and the creation of the account creation request comprises that at least one of the API calls was registered by the frontend component during a predefined period of time after the account generation request was generated;
applying an API call sequence model to the received API call sequence, the API call sequence model generated by providing training API call sequences to a machine learning component; and
in response to the application of the API call sequence model indicating that the received API call sequence is anomalous, taking at least one action with regard to the account creation request, or with regard to an account created in response to the account creation request.

(New) A method comprising:
receiving, in a computer system, an account creation request for a social media platform, the account creation request created and sent to the computer system using a frontend component;
receiving, from the frontend component, an application programming interface (API) call sequence associated with the account creation request, the API call sequence made to an API of the frontend component and reflecting API calls registered by the frontend component creation of the account creation request, and timings of the registered API calls;
applying an API call sequence model to the received API call sequence, the API call sequence model generated by providing training API call sequences to a machine learning component; 
in response to the application of the API call sequence model indicating that the received API call sequence is anomalous, taking at least one action with regard to the account creation request, or with regard to an account created in response to the account creation request;
receiving additional training API call sequences after applying the API call sequence model to the received API call sequence; 
generating an updated API call sequence model by providing the additional training API call sequences to the machine learning component;
receiving another account creation request for the social media platform after generating the updated API call sequence model;
applying the updated API call sequence model to the received other API call sequence; and
in response to the application of the updated API call sequence model indicating that the received other API call sequence is anomalous, taking at least one action with regard to the other account creation request, or with regard to another account created in response to the other account creation request; and
applying the updated API call sequence model to a previous account creation request, including at least the received account creation request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193